326 S.W.3d 500 (2010)
Dale E. MORRISON, Claimant/Respondent,
v.
MURPHY COMPANY, Employer/Appellant, and
ACIG Insurance Company, Appellant.
No. ED 94863.
Missouri Court of Appeals, Eastern District, Division Three.
November 16, 2010.
*501 Timothy P. O'Mara, St. Peters, MO, for Claimant/Respondent.
Charles L. Joley, Jennifer L. Dickerson, Belleville, IL, for Employer/Appellant Murphy Company and Appellant ACIG Insurance Company.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Murphy Company appeals from the Labor and Industrial Relations Commission's (Commission) decision adopting the Administrative Law Judge's (ALJ) decision awarding Dale E. Morrison (Employee) workers' compensation benefits and concluding that Employee's work exposure was the prevailing factor in the development of Employee's injuries.
We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission's decision is supported by sufficient competent and substantial evidence, and is not against the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the decision pursuant to Missouri Rule of Civil Procedure 84.16(b).